DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitations "a second NMOS transistor coupled between the computation input node and the first NMOS transistor" and “a second PMOS transistor coupled between the complementary computation input node and the first PMOS transistor”. The specification, on the contrary, describes the first NMOS transistor coupled between the computation input node X and a second NMOS transistor (Figs. 5A, 5B, a second NMOS being 563, the first NMOS being 534) and the first PMOS transistor coupled between the complementary computation input node and a second PMOS transistor. The inconsistency between the claim limitations and the specification renders the claim vague and indefinite. For the examination on the merit, the claim 8 is considered without the limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 2021/0327474 A1).
Regarding claim 1, Seok teaches a circuit for in-memory computation, comprising: 
a memory cell (Fig. 2A, 202, 204, [0043] bitcells 202 and 204) having a bit-line and a complementary bit-line (Fig. 2A, Q and QB; [0044] bitlines); and 
a computation circuit coupled to a computation input node of the circuit (Fig. 2A, [0044] MAC wordlines MWL, MWLB) and at least one of the bit-line or the complementary bit-line (Fig. 2A, [0044] bitlines BL) , wherein the computation circuit comprises a counter (Fig. 1, 114, [0027] accumulation, [0028] shift-and-add component 114), a first n-type metal-oxide-semiconductor (NMOS) transistor coupled to the memory cell (Fig. 2A, T7), drains of the first NMOS being coupled to the counter (Fig. 2A, Vc connected to MBL, which in turn is connected to 114 in Fig. 1).
Seok does not explicitly teach the computational circuit of Fig. 2A comprises a first p-type metal-oxide-semiconductor (PMOS) transistor coupled to the memory cell, drains of the first PMOS transistor being coupled to the counter.
However, Seok teaches a second embodiment of the computational circuit  comprises a first p-type metal-oxide-semiconductor (PMOS) transistor coupled to the memory cell, drains of the first PMOS transistor being coupled to the counter (Fig. 8, T7 and T8).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to combine the two embodiments of Seok shown in Fig. 2A and Fig. 8 and employ both NMOS and PMOS transistors for the paths to MBL to form CMOS switches and thus eliminate the offset values and enable the full range of operation between 0.0 VDC and 1.0 VDC for the improved accuracy ([0060]).
Regarding claim 2, all the limitations of claim 1 are taught by Seok.
Seok further teaches the circuit, wherein the computation circuit is configured to perform an exclusive NOR (XNOR) or exclusive OR (XOR) operation ([0044] bitwise XNOR).
Regarding claim 3, all the limitations of claim 1 are taught by Seok.
Seok further teaches the circuit, wherein gates of the first NMOS transistor and the first PMOS transistor are coupled to the computation input node (Fig. 2A, Fig. 8, MWL, MWLB, [0044] XNOR of MWL and BL).
Regarding claim 4, all the limitations of claim 3 are taught by Seok.
Seok does not teach the circuit, wherein a source of the first NMOS transistor is coupled to the bit-line, and wherein a source of the first PMOS transistor is coupled to the complementary bit-line. 
However Seok teaches the circuit, wherein a gate of the first NMOS transistor is coupled to the bit-line (Fig. 2A, T7), and wherein a source of the first PMOS transistor is coupled to the complementary bit-line (Fig. 8, T8) and further teaches the transistors are performing XNOR function ([0044]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to recognize that Seok’s transistor connections are equivalent those of the claimed. It would have been an obvious matter of design choice to couple the bitline and the complementary bitline to the gate or source of the transistors to a person of ordinary skilled in the art because Applicant has not disclosed that coupling source to the bitline provides an advantage, is used for a particular purpose, or solves a stated problem other than implementing XOR/XNOR logic function. Therefore it would have been an obvious matter of design choice to modify Seok to obtain the invention as specified in the claim.
Regarding claim 5, all the limitations of claim 1 are taught by Seok.
Seok further teaches the circuit, the wherein the computation circuit further comprises: a second PMOS transistor having a source coupled to the drain of the first NMOS transistor and having a drain coupled to a source of the first NMOS transistor (Figs. 2A and 8, CMOS switches with T7 of Fig. 2A and T7 of Fig. 8, and similarly T8 of Fig. 2A and T8 of Fig. 8).
Regarding claim 6, all the limitations of claim 5 are taught by Seok.
Seok further teaches the circuit, wherein the computation circuit further comprises: a second NMOS transistor having a source coupled to the drain of the first PMOS transistor and having a drain coupled to a source of the first PMOS transistor (Figs. 2A and 8, CMOS switches with T7 of Fig. 2A and T7 of Fig. 8, and similarly T8 of Fig. 2A and T8 of Fig. 8).
Regarding claim 7, claim 7 is rejected under the same rationale as claim 4 above.
Regarding claim 8, all the limitations of claim 7 are taught by Seok.
Seok further teaches the circuit, further comprising an enable circuit having a second NMOS transistor and a second PMOS transistor,  a gate of the second NMOS transistor being coupled to an enable input node and a gate of the second PMOS transistor being coupled to a complementary enable input node (Fig. 3A, MBL, RST0, RST0B).
Regarding claim 9, all the limitations of claim 1 are taught by Seok.
Seok further teaches the circuit, further comprising an enable circuit having: a second NMOS transistor (Fig. 3A, NMOS of Bitline Multiplexing portion, [0049]) coupled between the counter (Fig. 1, 114) and the drains of the first NMOS transistor and the first PMOS transistor (Fig. 1, 121), a gate of the second NMOS transistor being coupled to an enable input node (Fig. 3A, RST0).
Regarding claim 10, all the limitations of claim 9 are taught by Seok.
Seok further teaches the circuit, wherein the enable circuit further comprises: a second PMOS transistor having a source coupled to a drain of the second NMOS transistor and a drain coupled to a source of the second NMOS transistor, a gate of the second PMOS transistor being coupled to a complementary enable input node (Fig. 3A, PMOS of Bitline Multiplexing portion, [0049]).
Regarding claim 12, all the limitations of claim 1 are taught by Seok.
Seok further teaches the circuit, wherein the memory cell is one of a plurality of memory cells of a static random-access memory (SRAM) (Fig. 2A).
Regarding claim 13, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 13 is rejected under the same rationale as claim 1 above.
Regarding claim 14, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 14 is rejected under the same rationale as claim 2 above.
Regarding claim 15, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 15 is rejected under the same rationale as claim 3 above.
Regarding claim 16, this claim has substantially the same subject matter as that in claim 4. Therefore, claim 16 is rejected under the same rationale as claim 4 above.
Regarding claim 17, this claim has substantially the same subject matter as that in claim 5. Therefore, claim 17 is rejected under the same rationale as claim 5 above.
Regarding claim 18, this claim has substantially the same subject matter as that in claim 6. Therefore, claim 18 is rejected under the same rationale as claim 6 above.
Regarding claim 19, this claim has substantially the same subject matter as that in claim 7. Therefore, claim 19 is rejected under the same rationale as claim 7 above.
Regarding claim 20, this claim has substantially the same subject matter as that in claim 9. Therefore, claim 20 is rejected under the same rationale as claim 9 above.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior arts fail to teach or reasonably suggest a circuit, comprising a transition assist circuit coupled to at least one of the bit-line or the complementary bit-line, the transition assist circuit comprising: a first inverter; and a second inverter, an output of the first inverter being coupled to an input of the second inverter and an output of the second inverter being coupled to an input of the first inverter, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vo (US 2018/0096730 A1) see Figure 1, comprises latches 44A, 44B coupled to bitline and complementary bitline 
Sadd (US 2016/0246539 A1) see Figures 1 and 2, comprises a transition assist circuit (Fig. 1, Fig. 2, Store/Transfer logic 116) coupled to at least one of the bit-line or the complementary bit-line (Fig. 1, Fig. 2, BL1, BLB1), the transition assist circuit comprising latches or flip-flops (Fig. 2, 253, 257, [0022] latches or flip-flops)
Gaillardon (US 2020/0098428 A1) see Figure 1, comprises memory-XNOR-bitcout circuits
Gupta (US 2019/02050095 A1) see Figure 6, comprises memory-XNOR circuits
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844